STATE OF MINNESOTA
                                                                        rr October 7, 2016

                                                                           OmcEOF
                                    IN SUPREME COURT                    Ana.I.AJEC
                                           A16-0791


In rePetition for Transfer to Disability Inactive Status of
Kevin Michael Koepke, a Minnesota Attorney,
Registration No. 0245306.


                                           ORDER


          The Director of the Office of Lawyers Professional Responsibility has filed a

petition under Rule 28, Rules on Lawyers Professional Responsibility (RLPR), for

transfer of respondent Kevin Michael Koepke to disability-inactive status. The petition

alleges that respondent has a disability that currently renders him unable to competently

represent clients within the meaning of Rule 28(a), RLPR, and warrants his immedi ate

transfer to disability-inactive status under Rule 28(e), RLPR.

          Respondent has entered into a stipulation with the Director wherein they jointly

agree to dispense with further proceedings under Rule 28( e), RLPR, and in which

respondent admits that he has a disability that currently renders him unable to

competently represent clients within the meaning of Rule 28(a), RLPR.         The parties

jointly recommend that respondent be immediately transferred to disability-inactive

status.

          Based upon all the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Kevin Michael Koepke is transferred to disability-inactive

status effective as of the date of this order.         While on disability-inactive status,

respondent may not render legal advice, discuss legal matters with clients, or otherwise

engage in the practice of law.

       2.     Respondent shall comply \Vith Rule 26, RLPR (requiring notice of transfer

to disability-inactive status to clients, opposing counsel, and tribunals).

       3.     If respondent seeks reinstatement to the active practice of law, he shall tile

a petition under Rule 18, RLPR.

       Dated: October 7. 2016                      BY THE COURT:




                                                   David R. Stras
                                                   Associate Justice




                                               2